Citation Nr: 1106122	
Decision Date: 02/15/11    Archive Date: 02/28/11

DOCKET NO.  07-23 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for hemorrhoids, to include 
as secondary to herbicide exposure.

2.  Entitlement to service connection for a bilateral hip 
disability, to include as secondary to herbicide exposure.

3.  Entitlement to service connection for hypertension, to 
include as secondary to herbicide exposure.

4.  Entitlement to service connection for degenerative joint 
disease, lumbosacral spine, claimed as a vertebrae problem with 
other degenerative joint manifestations, to include as secondary 
to herbicide exposure.

5.  Whether new and material evidence has been received to reopen 
a claim for service connection for hepatitis C, to include as 
secondary to herbicide exposure.

6.  Whether new and material evidence has been received to reopen 
a claim for service connection for a skin disability, to include 
as secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to January 
1970.

This case is before the Board of Veterans' Appeals (BVA or Board) 
on appeal from a December 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan, which denied the benefits sought on appeal.


FINDINGS OF FACT

1.  There has been no demonstration by competent medical, nor 
competent and credible lay, evidence of record that the Veteran 
has hemorrhoids. 

2.  There has been no demonstration by competent medical, nor 
competent and credible lay, evidence of record that the Veteran 
has a bilateral hip disability. 

3.  There has been no demonstration by competent medical, nor 
competent and credible lay, evidence of record that the Veteran's 
hypertension is related to active duty, to include as secondary 
to herbicide exposure.

4.  There has been no demonstration by competent medical, nor 
competent and credible lay, evidence of record that the Veteran's 
degenerative joint disease, lumbosacral spine, claimed as a 
vertebrae problem with other degenerative joint manifestations, 
is related to active duty, to include as secondary to herbicide 
exposure

5.  A January 2005 rating decision denied service connection for 
hepatitis C.  

6.  Evidence added to the record since the January 2005 rating 
decision, when considered in conjunction with the record as a 
whole, does not relate to an unestablished fact necessary to 
substantiate the appellant's claim for service connection for 
hepatitis C, to include as secondary to herbicide exposure, and 
does not raise a reasonable possibility of substantiating that 
claim.

7.  A January 2005 rating decision denied service connection for 
otitis externa and lichenified dermatitis (claimed as a skin 
condition).

8.  Evidence added to the record since the January 2005 rating 
decision, when considered in conjunction with the record as a 
whole, does not relate to an unestablished fact necessary to 
substantiate the appellant's claim for service connection for a 
skin disability, to include as secondary to herbicide exposure, 
and does not raise a reasonable possibility of substantiating 
that claim.


CONCLUSIONS OF LAW

1.  Hemorrhoids were not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.303, 3.304 (2010).

2.  Bilateral hip disability was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304 (2010).

3.  Hypertension was not incurred in or aggravated by active 
service, and may not be presumed to have been so incurred or 
aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2010).

4.  Degenerative joint disease, lumbosacral spine, claimed as a 
vertebrae problem with other degenerative joint manifestations, 
was not incurred in or aggravated by active service, and may not 
be presumed to have been so incurred or aggravated.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

5.  The January 2005 rating decision that denied service 
connection for hepatitis C is final.  38 U.S.C.A. § 7105 (West 
2002).

6.  Evidence received since the January 2005 rating decision that 
denied service connection for hepatitis C is not new and 
material, and the claim is not reopened.  38 U.S.C.A. §§ 5107, 
5108 (West 2002); 38 C.F.R. § 3.156 (2010).

7.  The January 2005 rating decision that denied service 
connection for otitis externa and lichenified dermatitis (claimed 
as a skin condition) is final.  38 U.S.C.A. § 7105 (West 2002).

8.  Evidence received since the January 2005 rating decision that 
denied service connection for otitis externa and lichenified 
dermatitis (claimed as a skin condition) is not new and material, 
and the claim is not reopened.  38 U.S.C.A. §§ 5107, 5108 (West 
2002); 38 C.F.R. § 3.156 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2010).

Duty to Notify

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim. 38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) 
(2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
VCAA notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be provided 
to a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

In March 2006, the United States Court of Appeals for Veterans 
Claims (Court) issued its decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court 
in Dingess/Hartman held that the VCAA notice requirements of 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a "service connection" claim.  As previously defined 
by the courts, those five elements include: (1) Veteran status; 
(2) existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of disability; 
and (5) effective date of the disability.  Upon receipt of an 
application for "service connection," therefore, VA is required 
to review the information and the evidence presented with the 
claim and to provide the claimant with notice of what information 
and evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements of 
the claim as reasonably contemplated by the application.  This 
includes notice that a disability rating and/or an effective date 
will be assigned if service connection is awarded.

In correspondence dated in July 2005 and August 2006, VA informed 
the appellant of what evidence was required to substantiate his 
claims, and of his and VA's respective duties for obtaining 
evidence.  The August 2006 correspondence also notified him that 
a disability rating and effective date would be assigned, in the 
event of award of the benefit sought, as required by the Court in 
Dingess/Hartman.

Specific to requests to reopen, the claimant must be notified of 
both the reopening criteria and the criteria for establishing the 
underlying claim for service connection.  See Kent v. Nicholson, 
20 Vet. App. 1 (2006).  In this case, the August 2006 notice 
letter included the criteria for reopening a previously denied 
claim, the criteria for establishing service connection, and 
information concerning why the Veteran's claims for hepatitis C 
and a skin disability were previously denied.  Consequently, the 
Board finds that adequate Kent notice has been provided, as the 
appellant was informed about what evidence is necessary to 
substantiate the elements required to establish service 
connection that were found insufficient in the previous denials.  

In Pelegrini, supra, the Court held that compliance with 38 
U.S.C.A. § 5103 required that VCAA notice be provided prior to an 
initial unfavorable AOJ decision.  Because VCAA notice in this 
case was completed prior to the initial AOJ adjudication denying 
the claim, the timing of the notice complies with the express 
requirements of the law as found by the Court in Pelegrini.  The 
content of the notice fully complied with the requirements of 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and Dingess/Hartman.  
The Veteran has been provided with every opportunity to submit 
evidence and argument in support of his claims, and to respond to 
VA notices.

The VCAA requires that the duty to notify is satisfied, and that 
claimants are given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996).  The Board finds that the VCAA notice 
requirements have been met in this case.

Duty to Assist

The record contains the Veteran's service treatment records and 
VA medical records.  The Board has carefully reviewed the 
evidence and concludes that there has been no identification of 
further available evidence not already of record.  

VA is not obligated to provide a medical examination if the 
Veteran has not presented new and material evidence to reopen a 
final claim.  38 U.S.C.A. § 5103A(f).  Thus, in this case a VA 
examination is not necessary for the Veteran's applications to 
reopen claims for service connection for hepatitis C or a skin 
disability. 

VA has a duty to provide a VA examination expressing an opinion 
when the record lacks sufficient evidence to decide the veteran's 
claim, but contains evidence of (1) a current disability, (2) an 
in-service event, injury, or disease, and (3) some indication 
that the claimed disability may be associated with the 
established event, injury, or disease.  See 38 C.F.R. § 
3.159(c)(4) (2010); see also McLendon v. Nicholson, 20 Vet. App. 
79 (2006).

As discussed below, the Board finds that there is no medical 
evidence indicating that any of the Veteran's claimed 
hemorrhoids, bilateral hip disability, hypertension or lumbar 
spine disability may be etiologically associated with any 
established in-service event, injury, or disease.  The Board 
recognizes that the Court in McLendon held that this element 
establishes a low threshold, and that a VA examination can be 
required based on medical evidence which suggests a nexus but is 
too equivocal or lacking in specificity to support a decision on 
the merits.  However, even considering the low threshold 
established here, none of the medical evidence of record in this 
case contains any indication that any of these disabilities might 
be associated with any in-service event, injury, or disease.  
Therefore, a remand in order to obtain a supplemental opinion 
regarding this issue is not required under McLendon.  See Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (finding that further 
development would serve no useful purpose when it would result in 
unnecessarily imposing additional burdens on VA with no benefit 
flowing to the veteran).

The Board finds that all relevant facts have been properly and 
sufficiently developed in this appeal and no further development 
is required to comply with the duty to assist the Veteran in 
developing the facts pertinent to his claim.

Legal Analysis

With respect to each of the Veteran's claims, the Board has 
reviewed all of the evidence in the claims file, with an emphasis 
on the evidence relevant to this appeal.  Although the Board has 
an obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the extensive 
evidence of record.  Indeed, the Court of Appeals for the Federal 
Circuit (Federal Circuit) has held that the Board must review the 
entire record, but does not have to discuss each piece of 
evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 
2000).  Therefore, the Board will summarize the relevant evidence 
where appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as to 
the claims.

Service Connection

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred or aggravated during 
active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  Service connection also is permissible for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

If there is no evidence of a chronic condition during service, or 
during an applicable presumptive period, then a showing of 
continuity of symptomatology after service is required to support 
the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic 
condition must be medical, unless it relates to a condition to 
which lay observation is competent.  See Savage v. Gober, 10 Vet. 
App. 488, 495-498 (1997).

Certain chronic diseases, including arthritis and hypertension, 
may be presumed to have been incurred during service if they 
become disabling to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.

For purposes of establishing service connection for a disability 
resulting from exposure to a herbicide agent, a veteran who, 
during active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975, shall be presumed to have been 
exposed during such service to an herbicide agent, unless there 
is affirmative evidence to establish that the veteran was not 
exposed to such agent during that service.  38 C.F.R. § 3.307(a) 
(2010).  The last date on which such a veteran shall be presumed 
to have been exposed to an herbicide agent shall be the last date 
on which he or she served in the Republic of Vietnam during the 
period beginning on January 9, 1962 and ending on May 7, 1975.  
"Service in the Republic of Vietnam" includes service in the 
waters offshore and service in other locations if the conditions 
of service involved duty or visitation in the Republic of 
Vietnam.  See also Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).

In this case, the Board acknowledges that the Veteran served in 
Vietnam during the Vietnam Era, and, as such, in-service exposure 
to herbicides is presumed.  The Veterans Education and Benefits 
Expansion Act of 2001, Pub. L. 107- 103, 115 Stat. 976 (2001).  
See 38 U.S.C.A. § 5110(g); DeSousa v. Gober, 10 Vet. App. 461, 
467 (1997); VAOPGCPREC 3- 2000.

The Secretary of VA has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically determined 
that a presumption of service connection is warranted.  See 
Notice, 59 Fed. Reg. 341-346 (1994).  See also 61 Fed. Reg. 
41,442-41,449, and 61 Fed. Reg. 57,586-57,589 (1996).

Where the evidence does not warrant presumptive service 
connection, the Federal Circuit has determined that an appellant 
is not precluded from establishing service connection with proof 
of direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).

In each case where a veteran is seeking service connection for 
any disability, due consideration shall be given to the places, 
types, and circumstances of such veteran's service as shown by 
such veteran's service record, the official history of each 
organization in which such veteran served, such veteran's medical 
records, and all pertinent medical and lay evidence.  38 U.S.C.A. 
§ 1154(a).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 
5107(b).

The Veteran generally contends that he has hemorrhoids, a 
bilateral hip disability, hypertension, and degenerative joint 
disease, lumbosacral spine, claimed as a vertebrae problem with 
other degenerative joint manifestations, as a result of active 
service, to include as secondary to herbicide exposure.

Turning to the Veteran's claims for hemorrhoids and a bilateral 
hip disability, the Board finds that the evidence does not show 
that the Veteran has either disability.  VA treatment records are 
negative for relevant complaints, symptoms, findings or 
diagnoses.  The report of an October 2004 VA general medical 
examination, conducted in connection with an earlier VA non-
service-connected pension claim, makes no reference to bilateral 
hip complaints, and notes that the Veteran had no sphincter 
disturbances.  The report sets forth no current findings with 
respect to hemorrhoids and notes that examination of the 
Veteran's joints, other than the right shoulder and elbow, was 
essentially benign.  The report sets forth no diagnosis relating 
to hemorrhoids or either hip.  

The Board recognizes the Veteran's general allegations in support 
of this claim.  The Veteran is competent to provide testimony and 
statements concerning factual matters of which he has firsthand 
knowledge (i.e., experiencing or observing hemorrhoids or hip 
problems during or after service).  Barr, supra; Washington v. 
Nicholson, 19 Vet. App. 362 (2005).  Further, under certain 
circumstances, lay statements may serve to support a claim for 
service connection by supporting the occurrence of lay-observable 
events or the presence of disability, or symptoms of disability, 
susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 
1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).  

The Veteran, however, is not competent to diagnose himself with 
hemorrhoids or a bilateral hip disability.  A layperson is 
generally not deemed competent to express an opinion on a matter 
that requires medical knowledge, such as the question of whether 
a chronic disability is currently present or a determination of 
etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  The Court has held that "Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability.  In the 
absence of proof of a present disability there can be no valid 
claim."  Brammer v. Brown, 3 Vet. App. 223, 225 (1992); see also 
Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  As there 
is no evidence of current hemorrhoids or a bilateral hip 
disability for which service connection may be granted, service 
connection is not warranted for either disability.  

Turning to the Veteran's claimed hypertension and lumbosacral 
spine disability, the Board notes that the list of diseases that 
VA has associated with Agent Orange exposure does not include 
either of these disabilities.  38 C.F.R. § 3.309(e).  Therefore, 
presumptive service connection based on exposure to herbicide is 
not warranted for either of these disabilities.  38 C.F.R. 
§§ 3.307, 3.309; see also 75 Fed. Reg. 53,202-53,216 (August 31, 
2010).

Turning to service connection on a direct basis or a presumptive 
basis as a chronic disability, the Veteran's service treatment 
records are negative for complaints, symptoms, findings or 
diagnoses related to hypertension or the lumbar spine.  The 
report of the Veteran's December 1969 separation medical 
examination reflects that all relevant clinical evaluations were 
normal and his blood pressure was 136/74.  It identifies no 
defects or diagnoses.  The Veteran's December 1969 separation 
report of medical history reflects that he denied high or low 
blood pressure; bone, joint or other deformity; or back trouble 
of any kind.  The physician's summary section contains no 
relevant comments.

There is no evidence of pertinent complaints, symptoms, findings 
or diagnoses within one year of the Veteran's separation from 
service.  Because these claimed conditions were not seen during 
service, service connection may not be established based on 
chronicity in service or continuity of symptomatology thereafter.  
38 C.F.R. § 3.303; Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).  Because the claimed disabilities were not seen within 
one year of the Veteran's separation from service, presumptive 
service connection is not warranted for either.  

The earliest post-service indications of hypertension or a 
lumbosacral disability are dated several decades after the 
Veteran's separation from active duty.  A significant lapse in 
time between service and post-service medical treatment may be 
considered as part of the analysis of a service connection claim.  
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

The report of a July 2004 VA emergent care progress note 
indicates that the Veteran reported hypertension but denied any 
musculoskeletal problems.  

The report of the October 2004 VA general medical examination 
provides pertinent diagnoses of hypertension and degenerative 
joint and disc disease involving the lumbosacral spine.  The 
Veteran reported having been diagnosed with hypertension in 1996, 
and reported back pain for 20 years.  

However, there is no competent medical evidence linking the 
Veteran's current hypertension or lumbosacral spine disability to 
his active duty, including exposure to herbicides.  

The Veteran is competent to provide testimony and statements 
concerning factual matters of which he has firsthand knowledge 
(i.e., experiencing or observing symptoms of hypertension or 
lumbosacral problems during or after service).  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 
Vet. App. 362 (2005).  Further, under certain circumstances, lay 
statements may serve to support a claim for service connection by 
supporting the occurrence of lay-observable events or the 
presence of disability, or symptoms of disability, susceptible of 
lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 
2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

However, the Veteran is not competent to diagnosis himself with 
hypertension or a lumbosacral disability, state that any 
hypertension symptoms or lumbosacral problems during service were 
of a chronic nature to which current disability may be 
attributed, or state that any current hypertension or lumbosacral 
disability is etiologically related to his service.  A layperson 
is generally not deemed competent to express an opinion on a 
matter that requires medical knowledge, such as a diagnosis, the 
question of whether a chronic disability is currently present, or 
a determination of etiology.  See Espiritu, supra.

In sum, the medical evidence demonstrates that the Veteran is not 
entitled to service connection for hemorrhoids, to include as 
secondary to herbicide exposure; a bilateral hip disability, to 
include as secondary to herbicide exposure; hypertension, to 
include as secondary to herbicide exposure; and degenerative 
joint disease, lumbosacral spine, claimed as a vertebrae problem 
with other degenerative joint manifestations, to include as 
secondary to herbicide exposure.  As the preponderance of the 
evidence is against the claims, the benefit of the doubt doctrine 
is not for application.  See generally Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).

New and Material Evidence

Despite the finality of a prior decision, a claim will be 
reopened and the former disposition reviewed if new and material 
evidence is presented or secured with respect to the claim which 
has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  
The Court has held that when "new and material evidence" is 
presented or secured with respect to a previously and finally 
disallowed claim, VA must reopen the claim.  Manio v. Derwinski, 
1 Vet. App. 140, 145 (1991).

"New" evidence is existing evidence not previously submitted to 
agency decision makers.  "Material" evidence is existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  "New and material evidence" can neither 
be cumulative nor redundant of the evidence of record at the time 
of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  See 38 C.F.R. § 3.156(a).

The Court has held that VA is required to review for newness and 
materiality only the evidence submitted by a claimant since the 
last final disallowance of a claim on any basis in order to 
determine whether a claim should be reopened and readjudicated on 
the merits.  Evans v. Brown, 9 Vet. App. 273, 283 (1996).  The 
newly presented evidence need not be probative of all the 
elements required to award the claim, but need be probative only 
as to each element that was a specified basis for the last 
disallowance.  Id. at 284.

The law provides that evidence proffered by a veteran to reopen 
his or her claim is presumed credible for the limited purpose of 
ascertaining its materiality.  Spaulding v. Brown, 10 Vet. App. 
6, 10 (1997).

In general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2010).  

In this case, the January 2005 rating decision denied service 
connection for hepatitis C.  The rating decision noted that an 
October 2004 VA examination report diagnosed hepatitis C, as 
likely as not related to previous jaundice (in service as per the 
Veteran), but that the Veteran's service treatment records were 
negative for treatment or diagnosis of hepatitis or jaundice. 

The January 2005 rating decision also denied service connection 
for otitis externa and lichenified dermatitis (claimed as a skin 
condition).  The rating decision noted that the Veteran was 
treated for folliculitis of the chin in December 1968, but his 
remaining service treatment records, including the separation 
reports of medical history and examination, were negative.  The 
report of a September 2004 VA skin examination diagnosed otitis 
externa and lichenified dermatitis.  The examiner stated that the 
Veteran reported that the onset of the rash had been right after 
the Veteran's separation from service.  The examiner noted that 
there were no records to substantiate or refute this.  

Evidence of record at the time of the January 2005 rating 
decision included the Veteran's service treatment records, post-
service VA treatment records dated in 1997 and 2004, which were 
negative for complaints, symptoms, findings or diagnoses related 
to hepatitis C or a skin disability; and the September 2004 VA 
examination report. 

In June 2005 correspondence, before the RO issued a statement of 
the case, the Veteran's representative withdrew his claims for 
service connection for hepatitis C and a skin disability.  

Evidence received after the January 2005 rating decision includes 
the Veteran's additional general allegations relating his 
hepatitis C and skin disability to active duty, including 
exposure to Agent Orange.  The Veteran did not submit any 
additional medical evidence.  

The Board finds that the Veteran's general assertions are 
redundant of his prior contentions (i.e., that he incurred 
hepatitis C and a skin disability during active duty, to include 
as a result of exposure to herbicide) that were already addressed 
by the final prior rating decision of January 2005.  Thus, they 
do not constitute new and material evidence.  See Reid v. 
Derwinski, 2 Vet. App. 312, 315 (1992).  Further, as a layperson, 
the Veteran is not competent to provide an opinion requiring 
medical knowledge, such as a question of medical diagnosis, 
etiology or causation.  Espiritu, supra.  Thus, his statements 
are not material to the critical issue in this case of whether he 
incurred hepatitis C or a skin disability during active duty, to 
include as a result of exposure to herbicide.  In Moray v. Brown, 
5 Vet. App. 211 (1993), the Court noted that lay persons are not 
competent to offer medical opinions or diagnoses and that such 
evidence does not provide a basis on which to reopen a claim of 
service connection.

In sum, the evidence submitted by the Veteran raises no 
reasonable possibility of substantiating the claims for service 
connection for hepatitis C, to include as a result of exposure to 
herbicide, or service connection for a skin disability, to 
include as a result of exposure to herbicide.  Thus, it is not 
material within the meaning of 38 C.F.R. § 3.156(a) and the 
claims are not reopened.


ORDER

Service connection for hemorrhoids, to include as secondary to 
herbicide exposure, is denied.

Service connection for a bilateral hip disability, to include as 
secondary to herbicide exposure, is denied.

Service connection for hypertension, to include as secondary to 
herbicide exposure, is denied.

Service connection for degenerative joint disease, lumbosacral 
spine, claimed as a vertebrae problem with other degenerative 
joint manifestations, to include as secondary to herbicide 
exposure, is denied.

New and material evidence not having been received, the appeal to 
reopen a claim for service connection for hepatitis C, to include 
as secondary to herbicide exposure, is denied.

New and material evidence not having been received, the appeal to 
reopen a claim for service connection for a skin disability, to 
include as secondary to herbicide exposure, is denied.


____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


